Citation Nr: 1619108	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-17 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to diabetes mellitus type II. 

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus type II. 

4.  Entitlement to service connection for prostate cancer as due to herbicide exposure.

5.  Entitlement to service connection for erectile dysfunction as secondary to prostate cancer. 

6.  Entitlement to service connection for a scar as a residual of a prostatectomy as secondary to prostate cancer. 

7.  Entitlement to special monthly compensation based on loss of use of a creative organ. 

8.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to diabetes mellitus type II. 

9.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2012 and January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The March 2012 rating decision denied reopening previously denied service connection claims for diabetes mellitus type II and prostate cancer, and denied service connection for erectile dysfunction, residual prostatectomy scar, bilateral upper and lower extremity diabetic neuropathy, and special monthly compensation based on loss of use of creative organ.  The January 2014 rating decision denied service connection for hepatitis C.   

In November 2012, the Veteran testified regarding the first 8 issues on the title page of this decision before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record. 

In a November 2014 decision, the Board determined that new and material evidence had been received in order to reopen the claims of entitlement to service connection for diabetes mellitus type II and prostate cancer, and then remanded the reopened claims, the service connection claims, and the special monthly compensation claim for additional development.  Such claims return to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for hypertension and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone and, thus, he is not presumed to have been exposed to herbicides.

2. The Veteran served at Korat Air Base in Thailand from September 1968 to September 1969.

3.  The evidence of record does not competently and credibly establish that the Veteran was duties placed him at or near the base perimeter, or that he was otherwise exposed to herbicides, while serving at Korat Air Base from September 1968 to September 1969.

4.  Diabetes mellitus, type II, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service. 

5.  Peripheral neuropathy of the bilateral upper extremities is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not caused or aggravated by a service-connected disability.

 6.  Peripheral neuropathy of the bilateral lower extremities is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not caused or aggravated by a service-connected disability.

7.  Prostate cancer is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

8.  Erectile dysfunction is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not caused or aggravated by a service-connected disability.

9.  A scar as a residual of a prostatectomy is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

6.  The criteria for service connection for a scar as a residual of a prostatectomy have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

7.  The criteria for special monthly compensation based on loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.350(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2011 letter, sent prior to the initial unfavorable decision issued in March 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection and special monthly compensation claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The Veteran was also apprised of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran was not afforded a VA examination with respect to his claims of service connection for diabetes mellitus and its complications of peripheral neuropathy of the bilateral upper and lower extremities, or prostate cancer and its residuals; however, the Board finds that a VA examination is not necessary.  In this regard, the Veteran has claimed that his diabetes mellitus and prostate cancer are related to his alleged in-service exposure to herbicides at Korat Air Base and that the remaining disorders are secondary to such conditions.  However, as discussed further herein, the Board finds that the evidence of record does not competently and credibly establish that the Veteran was exposed to herbicides during his military service.  Furthermore, he has not alleged that such disorders are otherwise the result of his military service or that he has had a continuity of symptomatology since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36   (2010). Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278   (2010). Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claims. 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2012 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, via questioning by his accredited representative and the undersigned, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his diabetes mellitus and prostate cancer, to include his allegation that he was exposed to herbicides coincident with his service in Thailand, the type and onset of symptoms, and his contention that his diabetes and prostate cancer resulted in additional disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As a result of the hearing discussion, the Board remanded the case in November 2014 in order to obtain any additional records and to attempt to corroborate his allegation of exposure to herbicides during his service in Korea.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As previously indicated, in November 2014, the Board remanded the case for additional development, to include affording the Veteran an opportunity to identify any outstanding records referable to his claims and attempting to verify his alleged herbicide exposure.  Thereafter, in an April 2015 letter, the Veteran was requested to identify all VA and non-VA medical care providers who treated him for his claimed disorders.  While the Veteran completed an authorization form so as to allow VA to obtain records, he did not identify any specific treatment provider.  In accordance with the Board's remand directives, such letter also requested that the Veteran provide an additional statement regarding the approximate dates, location, and nature of his alleged herbicide exposure along the perimeter of Korat Air Base from September 1968 to September 1969.  Subsequently, in May 2015, the Veteran submitted an additional statement regarding such exposure.  Furthermore, the Board directed that the AOJ place in the Veteran's record a copy of the Compensation Service's "Memorandum for the Record" as shown in M21-1MR, Part IV, Subpart ii, 2.C.10.r, which was accomplished in November 2015.  Finally, as directed by the Board, the AOJ attempted to verify the Veteran's herbicide exposure with the Joint Services Records and Research Center (JSRRC) and a response was received in November 2015.  Therefore, the Board finds that the AOJ has substantially complied with the November 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran is seeks service connection for diabetes mellitus type II and prostate cancer as due to alleged herbicide exposure while stationed at Korat Air Base in Thailand from September 1968 to September 1969.  He also seeks service connection for bilateral upper and lower extremity neuropathy as secondary to diabetes, and erectile dysfunction with special monthly compensation based on the loss of use of a creative organ, and a scar as a residual of a prostatectomy as secondary to prostate cancer. 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) . Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus and malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116 ; 38 C.F.R. 
§ 3.307(a)(6). 

Diabetes mellitus and prostate cancer are among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.  In this case, however, the evidence does not show, nor does the Veteran allege, that he had service in Vietnam or Korea.  In this regard, while his DD-214 shows that he served in Vietnam from September 1968 to September 1969, his service personnel records show that he was, in fact, based in Thailand during that timeframe.  Moreover, during his November 2012 Board hearing, the Veteran admitted that he had never been to Vietnam.  See Board Hearing Transcript, p. 12.  
As such, a presumption of herbicide exposure based upon exposure in Vietnam or Korea is not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(iii).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran does not allege, nor does the record reflect, that his diabetes mellitus and its complications or prostate cancer and its residuals are related to service on a direct or presumptive basis.  In this regard, the Board notes that service treatment records are negative for any findings, complaints, or treatment referable to such disorders.  In fact, the earliest lay or medical evidence of any of these claimed disorders derives from private medical records dated in August 1996, which advise that the Veteran was diagnosed with diabetes in 1996.  A biopsy in February 2002 found prostate adenocarcinoma, and the Veteran subsequently underwent surgery, which resulted in erectile dysfunction and a scar.  Moreover, the Veteran has not alleged a continuity of symptomatology referable to such disorder since service.  Furthermore, there is no competent evidence linking the Veteran's disorders directly or presumptively to service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Rather, the Veteran claims that service connection for diabetes mellitus and prostate cancer is warranted as presumptively related to herbicide exposure coincident with his service at Korat Air Base.  In this regard, official service department records reveal that he was assigned to the 9th Logistical Command, which was based at Korat Air Base in Thailand, from September 1968 to September 1969.  His Military Occupational Specialty was Armor/Unit Sup Specialist and Stock Clerk.  Specifically, the Veteran alleges that he worked on the perimeter of Camp Friendship in the supply depot at Korat Air Base during such time period and testified he witnessed a lack of vegetation on the perimeter.  

VA's Adjudication Procedures Manual, M21-1, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include Udorn Air Base.  See M21-1 at IV.ii.1.H.5.  Such notes that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975. 

Also of record is a Memorandum for the Record on the subject off Herbicide Use in Thailand during the Vietnam Era, which is a synopsis of a review of such topic by the VA Compensation and Pension Service.  The Memorandum states that tactical herbicides, e.g., Agent Orange, were used and stored in Vietnam, not Thailand. However, there are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era.  The Thailand CHECO report did not report use of tactical herbicides in Thailand, but there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, if a Veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides and herbicides.  If the claim was based on servicing or working on aircraft that flew bombing missions over Vietnam, there was no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides over Vietnam did not occur everywhere and it was inaccurate to think that herbicides covered every aircraft and equipment associated with Vietnam.  If the claim was based on general herbicide use within a military base, e.g., small scale brush or weed clearing activity along a flight line or around living quarters, there were no records of such activity involving tactical herbicides, only commercial herbicides.  No additional evidence beyond this could be provided and unless there was no reasonable possibility of substantiating the claim, an RO should send a request to JSRRC for any information that Compensation and Pension Services could not provide to corroborate any claimed exposure.

In the instant case, while the Veteran has alleged exposure to herbicides coincident with his service in the supply depot along the perimeter of Korat Air Base, the evidence of record does not competently and credibly establish that his duties placed him at or near the base perimeter, or that he was otherwise exposed to herbicides, while serving at such base from September 1968 to September 1969.  In this regard, in December 2005 and May 2006, the National Personnel Records Center indicated that, upon a review of the Veteran's records, there was no record of exposure to herbicides.  

Furthermore, in November 2015, JSRRC indicated that research was coordinated with the National Archives and Records Administration (NARA).  While NARA was unable to locate 1968-1969 unit records submitted by the 590th Supply & Service Company (Direct Support), the United States Army Station List from 1968-1969 was reviewed.  In this regard, such indicated that the 590th Supply & Service Company (Direct Support) was located at Camp Friendship, Korat, Thailand.  JSRRC further reported that the 1968 history submitted by the 501st Field Depot which the 590th Supply & Service Company (Direct Support) was attached was reviewed.  It was noted that they were responsible for operating a depot supply activity with consolidated supply points located in the major troop population centers of Bangkok, Korat and Sattahip.  Specifically, they were responsible for requisition, receipt, account for, store, distribute Class III ground fuels and allied products (to include the operation of POL laboratory) in support of all US personnel in country and to provide air fuel for US Army units and Air Force units in the Sattahip area.  However, JSRRC indicated that it was unable to document that the Veteran performed duties within close proximity to the base perimeter. 

The Board accords great probative weight to the foregoing evidence from the official service departments demonstrating that the Veteran was not exposed to herbicides coincident with his duties at Korat Air Base as such are based on official records. The Board observes that the Veteran himself has contended that he was, in fact, exposed to herbicides while serving in Thailand as his duties placed him at or near the perimeter of the Korat Air Base.

Lay testimony is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is competent to report the events that occurred in service, including the locations of such service and his duties during service.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, as noted, the Veteran's service personnel records confirm that he was stationed at Korat Air Base, Thailand, where he served as an Armor/Unit Sup Specialist and Stock Clerk. The Veteran has provided details about his service, including that his service at the supply depot exposed him to the perimeter of the base.  
 
The Board has considered the Veteran's MOS, service personnel records, other service department information, and the statements submitted by the Veteran in support of his claim and, yet, the evidence of record does not competently and credibly establish that his duties place him at or near the base perimeter while serving at Korat Air Base.  While the Veteran has alleged exposure to herbicides along the perimeter of such Air Base, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, the Board finds the Veteran's statements regarding exposure to herbicides along the perimeter at Korat Air Base to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  As an initial matter, such statements are in directly conflict with the official service department records that fail to demonstrate that the type of duties that the Veteran performed as a Armor/Unit Sup Specialist and Stock Clerk placed him along the perimeter of the Air Base.  In the instant case, the contemporaneous evidence of record, to include the Veteran's service treatment and personnel records, fail to show that his daily work duties or performance evaluations placed him near the perimeter.  Furthermore, while VA has acknowledged that certain MOS's place a servicemember along the perimeter, to include security policeman, security patrol dog handler, or member of the security police squadron, VA has not included Armor/Unit Sup Specialist and Stock Clerk (to include at Korat) in such a category.  See M21-1 at IV.ii.1.H.5.  Moreover, the Veteran has not identified or submitted any evidence that would corroborate or confirm that his duties placed him along the perimeter at Korat.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he was exposed to herbicides along the perimeter of Korat Air Base is inconsistent with the contemporaneous evidence of record.  As such, the Veteran's lay assertions of such exposure are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding his service along the perimeter at Korat Air Base, and thus exposure to herbicides, to be not credible. 

Therefore, the evidence of record does not establish that the Veteran was exposed to tactical or commercial herbicides while stationed in Thailand and, thus, he is not entitled to any presumption that would result from such exposure.  As the Veteran is not shown to be exposure to herbicides during service, entitlement to service connection for the claimed disabilities based upon herbicide exposure is not warranted in this case.

Furthermore, as the Veteran is not entitled to service connection for diabetes mellitus and prostate cancer, service connection for his claimed secondary conditions, to include bilateral upper and lower extremity peripheral neuropathy, erectile dysfunction, and a scar as a residual of a prostatectomy, is not warranted as a matter of law.  Specifically, the Veteran lacks legal grounds to establish entitlement to service connection for such secondary conditions.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disabilities claimed by the Veteran to have proximally caused his bilateral upper and lower extremity peripheral neuropathy, erectile dysfunction, and a scar as a residual of a prostatectomy, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claims of entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy, erectile dysfunction, and a scar as a residual of a prostatectomy as secondary to diabetes mellitus and prostate cancer are without legal merit and must be denied.  Id.   

Similarly, with regard to the Veteran's claim for special monthly compensation based on loss of use of creative organ, as service connection for erectile dysfunction has not been established, such additional benefit may not be granted.  In this regard, governing law provides special monthly compensation if a Veteran, as a result of a service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Entitlement to special monthly compensation based on loss of use of a creative organ can also be granted based on erectile dysfunction.  However, as service connection has not been awarded for erectile dysfunction, the Veteran's claim for special monthly compensation based on loss of use of creative organ is without legal merit and must be denied.  See Sabonis, supra.
 
For the foregoing reasons, the Board finds that the claims of service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, prostate cancer, erectile dysfunction, and a scar as a residual of a prostatectomy must be denied.  Furthermore, special monthly compensation based on loss of use of creative organ must likewise be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the Veteran's claims. As such, that doctrine is not applicable in the instant appeal and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Service connection for prostate cancer is denied.

Service connection for erectile dysfunction is denied.

Service connection for a scar as a residual of a prostatectomy is denied.

Special monthly compensation based on loss of use of creative organ is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271. 

In this regard, in the November 2014 remand, the Board noted that, while the March 2012 rating decision adjudicated the Veteran's claim as due to herbicide exposure and/or as secondary to diabetes mellitus type II, he testified at his Board hearing that his current diagnosis of hypertension was directly related to the stress he endured during his military service.  Based on such testimony, the Board determined that the Veteran should be afforded a VA examination to determine the current nature and etiology of his hypertension.  However, such was not accomplished on remand.  Therefore, another remand is necessary in order to afford the Veteran a VA examination with regard to such claim.

Pertinent to his claim for service connection for hepatitis C, the Board finds that a remand is necessary in order to afford the Veteran his requested Board video-conference hearing before a Veterans Law Judge.  Specifically, in his August 2014 substantive appeal (VA Form 9), which perfected the appeal as to such issue, he requested such a hearing.  Therefore, on remand, the Veteran should be scheduled for his requested Board hearing on the issue of entitlement to service connection for hepatitis C.  38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

1.  .  The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his hypertension.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

(A)  The examiner should indicate whether the Veteran has a current diagnosis of hypertension.

(B)  The examiner should offer an opinion as to whether his hypertension is at least as likely as not related to the Veteran's military service, to include his in-service stress.  

(C)  The examiner should also offer an opinion as to whether the Veteran manifested hypertension within one year of his service discharge in April 1970 and, if so, to describe the manifestations.

In offering the foregoing opinions, the examiner should consider the full record, to include the Veteran's lay statements.  Any opinions expressed must be accompanied by a complete rationale.    

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to service connection for hypertension should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

3.  Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge regarding his claim of entitlement to service connection for hepatitis C.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


